DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 19 April 2021, wherein: 
Claim 1 is amended.
Claims 2-20 are canceled.
Claim 1 is pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1214.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities: 
The last sentence of para. 29 contains multiple grammatical errors.  “Store” should be “stored”.  The terms “a” or “the” should precede “device or computer”, “cloud or server”, and “device enters”.
The specification recites multiple acronyms and abbreviations, such as “Wi-Fi” “RFID”, “NFC”, and “PDA”.  The first instance of an acronym or abbreviation should be accompanied by the fully written term.
Appropriate correction is required.

The use of the terms “Bluetooth”, “iPad”, “iPod”, “Facebook”, “Twitter”, “Snapchat”, etc. which are trade names or marks used in commerce, has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
To aid clarity, the newly added last limitation should include the term “that” between “school” and “the one or more non-compliant students attend”.  
The limitations of the claim are inconsistently indented.  Uniformity is recommended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, it is unclear which statutory category is being claimed.  The preamble with the first limitation recite a “method for facilitating student compliance comprising: a processor and memory non-transitively programmed to:”.  Therefore, the preamble points to a method. But, the first limitation, which is written such that it could be a preamble itself, points to an article of manufacture.  A claim may only be directed to one statutory category.  Therefore, for the purposes of compact prosecution, the claim is construed as a “method for facilitating student compliance, performed by a computing system including a processor and memory, 

Further regarding claim 1, it is unclear what constitutes the metes and bounds of the limitation “revoke specific digital privileges or specific software access”.  The specification identifies that software access is a digital privilege.  See para. 57 which recites “[a]ccess privileges may also include digital privileges such as network access, network speed, software access, social media access, music access, etc.”  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, this limitation is construed as “revoke specific software access or other specific digital privileges”.

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 1, the disclosure fails to provide sufficient written description for “a processor and memory programmed to:.. allow access to physical school resources and software resources based on predetermined privileges given to various qualified student logins and/or qualified student groups; and revoke specific digital privileges or specific software access when one or more of the students are non-compliant with predetermined school rules; and allow .  

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claim is construed as directed to a method (see rejection of the claim under 35 USC 112(b)) which falls under the four statutory categories (STEP 1: YES).
The instant claims recite receive and accept student logins within a predetermined geographical network location, a predetermined network address, or a predetermined virtual private network; determine if the student logins are qualified student logins; form one or more groups of the qualified student logins into qualified student groups; allow access to physical school resources and software resources based on predetermined privileges given to various qualified student logins and/or qualified student groups; revoke specific digital privileges or specific software access one or more the students are non-compliant with predetermined school rules; and allow the one or more non-compliant students limited digital privileges when the one or more non-compliant students are within a predetermined location radius of a school the one or more non-compliant students attend.  The claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by determining which students have privileges and which students do not.  This determination process is merely a process of collecting information, analyzing, and outputting the results of this collection and analysis.   This collection, analysis, and outputting of results also amounts to the abstract idea grouping of mental processes as the claims, under their 
This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a processor (claim 1), a memory (claim 1), identifying the privileges as digital (claim 1), and GPS (claim 1) is not sufficient to impart patentability to the method.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 6-10 which illustrate the components as non-descript black boxes or stock images.  Further evidence is provided by the specification.  See, for example, at least para. 9, 28, 30, 32-35, and 42-56.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).   This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claim is rejected under 35 USC 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 02 November 2020 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the objections to the drawings, Applicant asserts that an amendment to the specification has been made in response to the drawings objection.
Examiner respectfully disagrees.  While the amendment to specification address the drawing objection regarding reference character “302”, it does not obviate the objection regarding reference character “1214”.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that enabling support for the input of behavior and tracking behavior in accordance with school policy is found in para. 57, 58, and 63 of the specification.
Examiner respectfully disagrees.  Applicant is reminded that the rejections are regarding sufficient written description, not enablement.  The substance of para. 57, 58, and 63 of the specification fail to provide sufficient written description for the limitations at issue.  At best, the disclosure merely provides information in the form of a notification that access or privileges are allowed or not allowed. See rejection above.  Therefore, the disclosure merely recites the functionality in results-based language and fails to provide the steps, calculations, and algorithms necessary to perform the claimed functionality.  The specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because 
Applicant also asserts that smartphones are known in the art, since 2016, to record walking, running, respirations, heart rate for example of a person using the smartphone.
Examiner notes that regardless of whether this is factually correct or not, it is irrelevant to what is claimed.  The claim is silent regarding sensing activity recording walking, running, respirations, and heart rate.
Applicant further asserts that manual input by a teacher or a school staff member is a disclosed form of input of behavior.  Here, Applicant also asserts that the trends of behavior are compared to school rules which may be tied to a specific contract between a student and the school.  The real [world] transformation is positively recited in that one or more [students’] digital access privileges are changed based on compliance with school rules allowing the student specific digital access privileges.
Examiner respectfully disagrees. Digital access privileges involves controlling the device of the student.  However, as identified in the rejection, the disclosure merely provides information in the form of a notification that access or privileges are allowed or not allowed. Therefore, the disclosure merely recites the functionality that is claimed to be computer-implemented (i.e., processor and memory in claim 1) in results-based language and fails to provide the steps, calculations, and algorithms necessary to perform the claimed functionality.  The specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(b), Applicant asserts that claim 1 has been amended in response to the rejection.
Examiner respectfully disagrees.  While amendments have been made to claim 1, they do not obviate the rejection under 35 USC 112(b) regarding claiming a single statutory category.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that claim 1 has been amended in response to the rejection.
Examiner respectfully disagrees.  While amendments have been made to claim 1, they do not obviate the rejection under 35 USC 101, judicial exception.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 102 and 103, Applicant’s arguments are moot as the rejections are currently withdrawn. Examiner notes that amending the claims to overcome the rejections under 35 USC 112 will likely reintroduce art rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.E.L/Examiner, Art Unit 3715      
                                                                                                                                                                                                  /JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715